UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53613 CORMAC MINING INC. Nevada (State or other jurisdiction of incorporation or organization) 936 West 14th Avenue Vancouver, British Columbia Canada V5Z 1R4 (Address of Principal Executive Offices, including zip code) (604) 803-7040 (Issuer’s telephone number including area code) Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to section 12(g) of the Act: None Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No [ X ] Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [X ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of December 31, 2009: $0.00. The registrant had 3,800,000 shares of common stock outstanding as of December 31, 2009. TABLE OF CONTENTS Page PART I Item 1. Business. 3 Item 1A. Risk Factors. 12 Item 1B. Unresolved Staff Comments. 15 Item 2. Properties. 15 Item 3. Legal Proceedings. 15 Item 4. Submission of Matters to a Vote of Security Holders. 15 PART II Item 5 Market Price for the Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities. 16 Item 6. Selected Financial Data. 17 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 17 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 21 Item 8. Financial Statements and Supplementary Data. 22 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 35 Item 9A. Evaluation of Disclosure Controls and Procedures. 35 Item 9B. Other Information. 36 PART III Item 10. Directors and Executive Officers, Promoters and Corporate Governance. 36 Item 11. Executive Compensation. 37 Item 12. Security Ownership of Certain Beneficial Owners and Management and RelatedStockholder Matters. 38 Item 13. Certain Relationships and Related Transactions, and Director Independence. 40 Item 14. Principal Accounting Fees and Services. 40 PART IV Item 15. Exhibits and Financial Statement Schedules. 42 -2- PART I. ITEM 1. BUSINESS. General We were incorporated in the State of Nevada on January 17, 2007.We are an exploration stage corporation. An exploration stage corporation is one engaged in the search from mineral deposits or reserves which are not in either the development or production stage.We intend to conduct exploration activities on one property.We maintain our statutory registered agent's office at The Corporation Trust Company of Nevada, 6100 Neil Road, Suite 500, Reno, Nevada 89511 and our business office is located at 936 West 14th Avenue, Vancouver, British Columbia, Canada V5Z 1R4. This is our mailing address as well. Our telephone number is (604) 803-7040.Mr. Roberts supplies this office space on a rent-free basis. There is no assurance that a commercially viable mineral deposit exists on the property and further exploration will be required before a final evaluation as to the economic feasibility is determined. Background In January 2007, Brian Roberts, our president and a member of the board of directors acquired one mining claim containing twelve cells in British Columbia, Canada by arranging the registration of the same through W.G. Timmins, a consulting geologist and a non-affiliated third party.Mr. Timmins is a self-employed consulting geologist residing in British Columbia. We have no revenues, have achieved losses since inception, have no operations, have been issued a going concern opinion and rely upon the sale of our securities and loans from our sole officer, director and current shareholders to fund operations. We have no plans to change our business activities or to combine with another business, and are not aware of any events or circumstances that might cause us to change our plans. Canadian jurisdictions allow a mineral explorer to claim a portion of available Crown lands as its exclusive area for exploration by registering the claim area on the British Columbia Mineral Titles Online system.The Mineral Titles Online system is the Internet-based British Columbia system used to register, maintain and manage the claims.A cell is an area which appears electronically on the British Columbia Internet Minerals Titles Online Grid and was formerly called a claim.A claim is a grant from the Crown of the available land within the cells to the holder to remove and sell minerals.The online grid is the geographical basis for the cell. -3- Mr. Roberts paid Mr. Timmins $1,756 to register the claim.No additional payments were made or are due Mr. Timmins for his services.The claim was recorded in Mr. Roberts name to avoid incurring additional costs at this time.Under British Columbia law, title to British Columbia mining claims can only be held by British Columbia residents. In the case of corporations, title must be held by a British Columbia corporation. In order to comply with the law we would have to incorporate a British Columbia wholly owned subsidiary corporation and obtain audited financial statements. We believe those addition costs would be a waste of our money at this time.The additional costs would be for incorporation of a British Columbia corporation and legal and accounting fees related to the incorporation. Should Mr. Roberts transfer title to another person and that deed is recorded before we record our documents, that other person will have superior title and we will have none. If that event occurs, we will have to cease or suspend operations.However, Mr. Roberts will be liable to us for monetary damages for breaching the terms of his oral agreement with us to transfer his title to a subsidiary corporation we create. In January 2007, Mr. Roberts executed a declaration of trust acknowledging that he holds the property in trust for us and he will not deal with the property in anyway, except to transfer the property to us.He has not provided us with a signed or executed bill of sale in our favor.In the event that Mr. Roberts transfers title to a third party, the declaration of trust will be used as evidence that he breached his fiduciary duty to us.Mr. Roberts has not provided us with a signed or executed bill of sale in our favor.He will issue a bill of sale to a subsidiary corporation to be formed by us should mineralized material be discovered on the property. Mineralized material is a mineralized body, which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of metals to justify removal.In the event that we find mineralized material and the mineralized material can be economically extracted, we will form a wholly owned British Columbia subsidiary corporation and Mr. Roberts will convey title to the property to the wholly owned subsidiary corporation. To date we have not performed any work on the property. British Columbia Minerals All Canadian lands and minerals which have not been granted to private persons are owned by either the federal or provincial governments in the name of Her Majesty Elizabeth II. Ungranted minerals are commonly known as Crown minerals. Ownership rights to Crown minerals are vested by the Canadian Constitution in the province where the minerals are located.In the case of our property, that is the province of British Columbia. In the 19th century the practice of reserving the minerals from fee simple Crown grants was established. Legislation now ensures that minerals are reserved from Crown land dispositions. The result is that the Crown is the largest mineral owner in Canada, both as the fee simple owner of Crown lands and through mineral reservations in Crown grants. Most privately held mineral titles are acquired directly from the Crown.Our property is one such acquisition. Accordingly, fee simple title to our property resides with the Crown. -4- The property is comprised of mining leases issued pursuant to the British Columbia Mineral Act. The lessee has exclusive rights to mine and recover all of the minerals contained within the surface boundaries of the lease continued vertically downward.The Crown does not have the right to reclaim provided at a minimum fee of CDN$100 per cell is paid timely.The Crown could reclaim the property in an eminent domain proceeding, but would have to compensate the lessee for the value of the claim if it exercised the right of eminent domain.It is highly unlikely that the Crown will exercise the power of eminent domain.In general, where eminent domain has been exercised it has been in connection with incorporating the property into a provincial park. Our property is unencumbered and there are no competitive conditions which affect the property. Further, there is no insurance covering the property and we believe that no insurance is necessary since the property is unimproved and contains no buildings or improvements. To date we have not performed any work on the property. We are presently in the exploration stage and we cannot guarantee that a commercially viable mineral deposit, a reserve, exists in the property until further exploration is done and a comprehensive evaluation concludes economic and legal feasibility. There are no native land claims that affect title to the property.We have no plans to try to interest other companies in the property if mineralization is found.If mineralization is found, we will try to develop the property ourselves. Our Claim The following is a list of tenure numbers, claim, date of recording and expiration date of our claim: Date of Date of Tenure No. Claim Name Recording Expiration Sack May 23, 2006 December 2, 2010 In order to maintain the claim we must pay a fee of CND$100 per year per cell. Location and Access The Sack claim is located 40 kilometers northeast of Merritt, British Columbia.The claim group lies approximately six kilometers north of Stump Lake.Access to the property is by Highway No. 5 (Merritt-Kamloops Highway) that cuts through the southern portion of the property along the north shore of Stump lake.A dirt trail utilized for access to grazing land cuts east-west through the claim.Access to this road is from Highway No. 5 to the east. Permission from grazing rights owners is required to utilize this dirt road.All portions of the property are readily accessible on foot.Numerous fences criss-cross the area. History There is no record or evidence of previous exploration. -5- Regional Geology The area is underlain by the Upper Triassic Nicola Group volcanic rocks.These rocks consist largely of andesite and basalt with very minor, thin-interbedded pyroclastic and sedimentary formations.Intrusive dykes of diorite to gabbro composition also occur within the Nicola sequence, possibly representing the intrusive feeders, to the extrusive flow rocks. The oldest rocks in the area are the Paleozoic or older chlorite schists and gneisses which outcrop in the western area of the property.Also to the west are the intrusive Nicola Batholith rocks of granite, granodiorite and quartz diorite composition.Fracturing, faulting (including the regional scale Quilchena fault system) and topographic lineaments tend to exhibit generally north-south strikes. Property Geology The Sack claims are underlain by Triassic-Jurassic Nicola Group volcanics and sediments subdivided into five distinct lithologies or Units. Unit 1 consists of volcanics subdivided into fine to medium grained dark green, often amygdaloidal andesite-basalt, andfeldspar porphyry, fine grained, dark green matrix with white to gray feldspar phenocrysts. Unit 2 is subdivided into rhyolite which is fine-grained, white to grey colored, siliceous, often with well developed banding, anda lapilli tuff, fine to medium grained, white to green colored, and siliceous. Unit 3 consists of coarse-grained massive andesite to basalt locally with coarser grained gabbroic zones. Unit 4 is a coarse grained, polymictic volcanic breccia-agglomerate, with conglomeratic-like phases.The breccia matrix is fine grained, mafic and often epidote rich. Unit 5 is composed of a fine grained, aphanitic, grey to black, well bedded argillite.The unit is pervasively gossan stained. Two types of quartz veins occur throughout the sequence, namely sheeted quartz-chalcedony veins and white, bull quartz veins. -6- MAP 1 -7- MAP 2 -8- Supplies Competition and unforeseen limited sources of supplies in the industry could result in occasional spot shortages of supplies, such as dynamite, and certain equipment such as bulldozers and excavators that we might need to conduct exploration. We have not attempted to locate or negotiate with any suppliers of products, equipment or materials. We will attempt to locate products, equipment and materials after our public offering has been completed.If we cannot find the products and equipment we need, we will have to suspend our exploration plans until we do find the products and equipment we need. Description of Property Other than our right to conduct exploration activity on our property, we own no plants or other property.With respect to the property, our right to conduct exploration activity is based upon our oral agreement with Mr. Roberts, our president, director and shareholder.Under this oral agreement, Mr. Roberts has allowed us to conduct exploration activity on the property.Mr. Roberts holds the property in trust for us pursuant to a declaration of trust. Our Proposed Exploration Program Our exploration target is to find an ore body containing gold. Our success depends upon finding mineralized material.This includes a determination by our consultant if the property contains reserves. We have not selected a consultant as of the date of this report and will not do so until our public offering is successfully completed, if that occurs, of which there is no assurance.Mineralized material is a mineralized body, which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of metals to justify removal. If we do notfind mineralized material or we cannot remove mineralized material, either because we do not have the money to do it or because it is not economically feasible to do it, we will cease operations and you will lose your investment. In addition, we may not have enough money to complete our exploration of the property.If it turns out that we have not raised enough money to complete our exploration program, we will try to raise additional funds from a second public offering, a private placement or loans. At the present time, we have not made any plans to raise additional money and there is no assurance that we would be able to raise additional money in the future. In we need additional money and cannot raise it, we will have to suspend or cease operations. We must conduct exploration to determine what amount of minerals, if any, exist on our properties and if any minerals are found, if they can be economically extracted and profitably processed. The property is undeveloped raw land.Exploration and surveying has not been initiated and will not be initiated until we complete our public offering. That is because we do not have money to start exploration. Once our public offering is concluded, we intend to start exploration operations. To our knowledge, the property has never been mined. The only event that has occurred is the registering the property by W.G. Timmins and a physical examination of the property by Mr. Roberts, our president and director. The cost of registering the claim was included in the $1,756paid by Mr. Roberts to Mr. Timmins. -9- Before minerals retrieval can begin, we must explore for and find mineralized material. After that has occurred we have to determine if it is economically feasible to remove the mineralized material. Economically feasible means that the costs associated with the removal of the mineralized material will not exceed the price at which we can sell the mineralized material. We cannot predict what that will be until we find mineralized material. We do not know if we will find mineralized material. We believe that activities occurring on adjoining properties are not material to our activities.The reason is that what ever is located under adjoining property may or may not be located under the property. We do not claim to have any minerals or reserves whatsoever at this time on any of the property. We intend to implement a two phase exploration program.Phase 1 will consist of geochemical rockchip sampling including a petrographic study.Phase 2 will consist of either a VLF of approximately 10 lines at 100m spacing or an IP survey of approximately 4 lines at 800m spacing to investigate the property as such depth.The samples will be tested to determine if mineralized material is located on the property.Based on the tests, we will determine if we terminate operations or proceed with additional exploration of the property.The proceeds from this offering are designed to fund the costs of Phase 1 and Phase 2 of our exploration program, including sampling and testing.We intend to take our rockchip samples to analytical chemists, geochemists and registered assayers located in Vancouver, British Columbia.We have not selected any of the foregoing as of the date of this report.We will only make the selections in the event we raise the minimum amount of our public offering. We estimate the cost of the geochemical rockchip sampling including assaying and the petrographic study to be $7,000.The VLF will cost $5,000 and the IP will cost $13,000.Where we raise the minimum or the maximum amount of money, we intend to implement both Phase 1 and Phase 2 of the exploration program.We will begin exploration activity 90 days after we complete our public offering, weather permitting. The breakdowns were made in consultation with Mr. Timmins. We do not intend to interest other companies in the property if we find mineralized materials.We intend to try to develop the reserves ourselves through the use of consultant. We have no plans to interest other companies in the property if we do not find mineralized material. If we are unable to complete exploration because we do not have enough money, we will cease operations until we raise more money. If we cannot or do not raise more money, we will cease operations. If we cease operations, we don't know what we will do and we don't have any plans to do anything else. We cannot provide you with a more detailed discussion of how our exploration program will work and what we expect will be our likelihood of success. That is because we have a piece of raw land and we intend to look for mineralized material. We may or may not find any mineralized material. We hope we do, but it is impossible to predict the likelihood of such an event. -10- We do not have any plan to make our company to revenue generation. That is because we have not found economic mineralization yet and it is impossible to project revenue generation from nothing. We anticipate starting exploration activity ninety days after our public offering is completed, weather permitting. Competitive Factors The gold mining industry is fragmented.There are there are many, many gold prospectors and producers, small and large.We do not compete with anyone. That is because there is no competition for the exploration or removal of minerals from the property. We will either find gold on the property or not. If we do not, we will cease or suspend operations.We are one of the smallest exploration companies in existence. We are an infinitely small participant in the gold mining market.Readily available gold markets exist in Canada and around the world for the sale of gold. Therefore, we will be able to sell any gold that we are able to recover. Regulations Our property is registered on British Columbia Mineral Titles Online system.We are also subject to the British Columbia Mineral Exploration Code which tells us how and where we can explore for minerals. This act sets forth rules for * locating claims * posting claims * working claims * reporting work performed We can explore for minerals on the property and are in compliance with the Coderules and regulations.The Coderules and regulations will not adversely affect our operations. Environmental Law We are also subject to the Health, Safety and Reclamation Code for Mines in British Columbia. This code deals with environmental matters relating to the exploration and development of mining properties. Its goals are to protect the environment through a series of regulations affecting: 1. Health and Safety 2. Archaeological Sites 3. Exploration Access We are responsible to provide a safe working environment, not disrupt archaeological sites, and conduct our activities to prevent unnecessary damage to the property. -11- We will secure all necessary permits for exploration and, if development is warranted on the property, will file final plans of operation before we start any mining operations. We anticipate no discharge of water into active stream, creek, river, lake or any other body of water regulated by environmental law or regulation. No endangered species will be disturbed. Restoration of the disturbed land will be completed according to law. All holes, pits and shafts will be sealed upon abandonment of the property. It is difficult to estimate the cost of compliance with the environmental law since the full nature and extent of our proposed activities cannot be determined until we start our operations and know what that will involve from an environmental standpoint. We are in compliance with the act and will continue to comply with the act in the future. We believe that compliance with the act will not adversely affect our business operations in the future. Exploration stage companies have no need to discuss environmental matters, except as they relate to exploration activities. The only cost and effect of compliance with environmental regulations in British Columbia is returning the surface to its previous condition upon abandonment of the property.We have not allocated any funds for the reclamation of the property and the proceeds for the cost of reclamation will not be paid from the proceeds of our public offering.Mr. Roberts has agreed to pay the cost of reclaiming the property should mineralized material not be discovered. Subcontractors We intend to use the services of subcontractors for manual labor exploration work on our properties. Employees and Employment Agreements At present, we have no full-time employees.Our sole officer and director does not have an employment agreement with us. We presently do not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans; however, we may adopt plans in the future. There are presently no personal benefits available to our sole officer and director. Mr. Roberts will handle our administrative duties.Because our sole officer and director is inexperienced with exploration, he will hire qualified persons to perform the surveying, exploration, and excavating of the property.As of today, we have not looked for or talked to any geologists or engineers who will perform work for us in the future. We do not intend to do so until we complete our public offering. ITEM 1A.
